Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 19 and 20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The claims would be properly restricted under a product/method of use relationship. Note method of use claims were not included to the claims directed to the dry composition in parent application 15/555102 in addition were allowed as claims 17-26 in 10,364,187 therefor claims 19 and 20 would be rejected under double patenting.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 19 and 20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/22/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “does not include more than an incidental water content” is not supported by the disclosure. The specification fails to define what is considered incidental.
Claim Rejections - 35 USC § 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-10,12,13 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sabre et al (20070027023).
Sabre et al teach a dry composition [0011] including 40-90 wt% amorphous silica aggregates, 10-15wt% clay (plasticizer) and .2-2 wt% chemical binder (phosphate).  It is expected that the dry ingredients are mixed and the water added as the water is added to the supplied composition [0013].  Fused silica is the amorphous silica [0022].
	With respect to claims 2-4 and 12 the range taught by Sabre et al is within the claimed ranges.
	With respect to claims 6-10, a range of particles taught by Sabre et al fall within the claimed particle sizes [0022] or in the alternative the ranges are considered to be within the teachings in the art.
	With respect to claim 13 ball clay and bentonite are considered to fall under the definition of clay as well as they are well known refractory clays.
	The claims are considered anticipated or in the alternative the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time of the invention to have selected the overlapping portion of the range disclosed by the prior art because overlapping ranges have been held to be a prima facie case of obvious, see In re Malagari, 182 U.S.P.Q 549. 

Claims 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabre et al (20070027023) further in view of McCreight et al (3,463,650).
	Sabre et al teach the refractory describe above however fails to teach sodium phosphate.  
	McCreight et al teach a refractory composition where aluminum phosphate or sodium phosphate are used as a binder.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use sodium phosphate as a binder in Sabre et al because McCreight et al teach either aluminum phosphate or sodium phosphate may be used as a binder.
s 1,14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabre et al (20070027023) further in view of Takashima et al (4,469,309).
 	Sabre et al teach the refractory composition above however fails to teach boric acid.
	Takashima et al teach a refractory composition where boric acid is added as a secondary binder (column 3, lines 56-61).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use boric acid as a binder in Sabre et al because Takashima et al teach boric acid may be used as a secondary binder.
Claims 1,16,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabre et al 20070027023) further in view of Takashima et al  (4,469,309) and McCreight et al (3,463,650).
	Sabre et al teach the refractory describe above however fails to teach sodium phosphate and boric acid.  
Takashima et al teach a refractory composition where boric acid is added as a secondary binder (column 3, lines 56-61).
McCreight et al teach a refractory composition where aluminum phosphate or sodium phosphate are used as a binder.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use boric acid as a binder in Sabre et al because Takashima et al teach boric acid may be used as a secondary binder.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use sodium phosphate as a binder in Sabre et al because .
Response to Arguments
With respect to the rejection 112(d) applicants arguments are persuasive. The terminology “balance including” leaves the claims open to other constituents.
	Applicants’ argument that Sabre teaches 2-8% water is not persuasive in overcoming the rejection as the dry mix before the water is added is not unlike the claims. The water is added in the gunning nozzle [0024] as well as it is taught the water is supplied to the refractory composition [0013]. Also the terminology “incidental water content” is not defined by the disclosure and may include amounts such as 2%. The dry refractory mix to which the water is added in Sabre is within the claimed ranges.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL E GROUP whose telephone number is (571)272-1368.  The examiner can normally be reached on 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 5712707875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        



Keg
03/04/2021